DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 03/17/2021 has been received and considered. Applicant elects Group I, Claims 1-7 and 15-20, for examination without traverse. Claims 8-14 are cancelled. Claims 21-27 are new. Claims 1-7 and 15-27 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 26 recites the limitation "the one or more budget time periods" in line(s) 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are no "budget time periods" anteceding this limitation in the claim.  
As to claim 27, it is objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 2, 4-6, 15, 16, 18-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh Kumar Asati, (Asati hereinafter), U.S. Pre–Grant publication 20160281607 (see IDS dated 10/28/2019), taken in view of Phan and Xiong, (Phan hereinafter) U.S. Pre–Grant publication 20160148171 (see IDS dated 06/28/2019) further in view of Christopher Dean Higgins, (Higgins hereinafter) U.S. Patent 10437241.
As to claim 1, Asati discloses a model predictive maintenance system for (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like performance, start cost, O&M cost, etc) coupled with customer specific inputs (like financials, etc.) to arrive at a maintenance schedule that minimizes the downtime cost of the plant… models... used to maximize the customer revenue for optimizing the operational schedules"), the model predictive maintenance system comprising: processing circuitry configured to (see "[0079]… plant controller... computer system having... digital models… and... programs"):operate the (see "building" as "plant", "[0063]… control systems or controllers… manage or control the operation of… components... plant controller... control the operation of each of the power plants") in a  (see "building" as "plant", "[0062]... power generators or plants 12, such  predict a cost of operating the (see "building" as "plant", "[0168]… optimize the operation of power plants 501 according to performance objectives… performance objectives include and define a cost function that provides the criteria for the economic optimization… simulated operation… includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost")… objective function comprising the predicted cost of operating the (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include providing an enhanced or augmented operating parameter of the power plant... by minimizing a LCC-based objective function"; "[0119]… life cycle cost (LCC) of the power plant… include... total... maintenance... and/or an operating cost of power plant 12 over its service life… expressed in hours of operation").
While Asati discloses an objective function comprising the predicted cost of operating the building equipment, Asati fails to disclose generate one or more budget constraints defining a maintenance budget; and optimize an objective function to determine a maintenance schedule for the building equipment, the objective function comprising maintenance costs of the building equipment.
Phan discloses (see "[0004]… system… and a computer program product") generate one or more budget constraints (see "[0071]… constraints… [0075] 4. Maximum budget availability at the i-th interval… (19) [0076] 5. Total budget… (20)") defining a maintenance budget (see "[0076] 5. Total budget m1 + m2/(1+r) + 3/(1+r)2+ ... + mf/(1+r)t-1 ≤ m"); and optimize an objective function (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") to determine a maintenance schedule for the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance… schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment"), the objective function comprising maintenance (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)") costs of the building equipment (see "[0096] The preventative maintenance scheduling system herein can be used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries. Implementations… provide a maintenance… policy that gives a minimal total cost for the system including the maintenance… costs")…
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Phan with Asati, because Phan discloses "[0092] An example implementation… given a planning horizon for the set of transformers of four years with one month time interval being selected… to solve the scheduling problem… and the projection sub-problem", and as a result, Phan discloses '[0095]… an example of a total expected cost between the optimized maintenance schedules are compared with a cost resulting from a commonly used baseline scheme, called the "run-to-failure," where a periodic PM is performed… For the case study of 400 transformers within a 4 year plan for $14.5 million of budget, an optimized scheduled spends $13.7 million, while the baseline needs an amount of $17.6 million'.

Higgins discloses a penalty cost term based on the maintenance costs of the building equipment (see "building" as "factory", "routine for generating and/or updating a maintenance package… used in conjunction with or applied to… system or industrial asset that may undergo maintenance such as… factory" in col. 20, lines 31-42) relative to the maintenance budget (see “user input 72 regarding operating constraints of an industrial asset… and/or its components… include ranges of values (e.g… cost… constraints… based on… budgets for preventative and corrective maintenance). For example, the user input 72 may include forecasted operations of the industrial asset, expected penalties associated with when the industrial asset is not operating, and budgets for performing maintenance on the industrial asset… budgets for performing maintenance may include budgets for preventative and corrective maintenance“ in col. 7, line 48 to col. 8, line 6).
Asati, Phan, and Higgins are analogous art because they are related to maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Higgins with Asati and Phan, because Higgins discloses "the maintenance routine system 78 may determine an updated maintenance package " (see col. 13, lines 21-22), and as a result, Higgins discloses reports that "the updated maintenance package… may allow the industrial asset to perform the forecasted operations, have a lower potential loss of income due to downtime in comparison to other maintenance packages, and have a maintenance schedule that is less than or equal to the preventative maintenance and corrective maintenance budgets. Additionally, the maintenance schedule of the updated maintenance package 88 may include maintenance operations that are more cost effective to perform than maintenance operations of other maintenance packages, yet the 
As to claim 2, Higgins discloses the maintenance budget comprises a budget for at least one of servicing (see "operating constraints… include economic considerations, such as the budgets for conducting preventative and corrective maintenance" in col. 6, lines 18-21) the building equipment (see "building" as "factory", "routine for generating and/or updating a maintenance package… used in conjunction with or applied to… system or industrial asset that may undergo maintenance such as… factory" in col. 20, lines 31-42), (see "updated maintenance package 88 may include suggested preventative and corrective maintenance schedules and/or operations, actions to take" in col. 13, lines 21-54) the building equipment (see "building" as "factory", "routine for generating and/or updating a maintenance package… used in conjunction with or applied to… system or industrial asset that may undergo maintenance such as… factory" in col. 20, lines 31-42),  and the maintenance costs comprise predicted costs of at least one of servicing (see "scenario model of the initial maintenance package may also simulate other factors related to the industrial asset. For example, the scenario model… used to model the approximate cost to perform the initial maintenance package" in col. 11, lines 50-54) the building equipment (see "building" as "factory", "routine for generating and/or updating a maintenance package… used in conjunction with or applied to… system or industrial asset that may undergo maintenance such as… factory" in col. 20, lines 31-42), 
As to claim 4, Asati discloses dynamically update the objective function on a real-time basis (see "[0133]… heat-rate and performance calculations… parameterized and the resulting simultaneous equations solved in real-time, such that calculated results are available based on closed-loop feedback from the (see "building" as "plant" and "closed-loop feedback" as output of the plant fedback to objective function optimization to adjust plant parameters, "[0133]… solving parameterized simultaneous equations and constraints includes determining inlet conditions to the power plant, predicting an output of the power plant based on the determined inlet conditions and a predetermined model of the power plant, determining a current output of the power plant, comparing the predicted output to the determined output, and adjusting plant parameters until the determined output equals the predicted output… correlating controllable plant parameters, plant equipment, and plant performance using parameterized equations, defining the objective of the optimization using an objective function that includes minimizing the heat rate of the power plant").
As to claim 5, Phan discloses wherein the one or more budget constraints are generated based on one or more budget time periods and respective one or more maintenance budgets associated with the one or more budget time periods (see "Optimized Maintenance… Schedule [0051]… operational and economical constraints for the entire asset system such as… budget availability for each period… The continuous time horizon t is discretized into a finite evenly spaced time intervals I. The model performs minimizing the total deviation from the optimal PM intervals given from the first stage results"; "[0031]… preventive maintenance (PM)". 
As to claim 6, Phan discloses wherein the one or more budget constraints indicate that the maintenance costs over each of the one or more budget time periods cannot exceed a maintenance budget associated with each of the one or more budget time periods (see interval costs ≤ maximum budget availability during the i-th interval, "[0075] 4. Maximum budget availability at the i-th interval ∑ nєN,kn=1,…,kn-1 θnxikn,n+ ∑nєN ρnxikn,n ≤ mi,iєI (19)"; "[0060] [θn] cost (e.g., in$) for a PM of the n-th asset… [0063] [mi] maximum budget availability during the i-th interval (e.g., in$"). 
.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Asati taken in view of Phan further in view of Higgins as applied to claims 5 and 21 above, and further in view of Cipriano (Pano) Santos, (Santos hereinafter) U.S. Pre–Grant publication 20160077880.
As to claims 7 and 27, while Asati, Phan, and Higgins disclose maintenance budgets, Asati, Phan, and Higgins fail to disclose determine whether one or more of the one or more budget time periods occur partially outside the optimization period; and in response to a determination that one or more of the one or more budget time periods occur partially outside the optimization period, determine one or more reduced 
Santos discloses determine whether one or more of the one or more budget time periods occur partially outside the optimization period; and in response to a determination that one or more of the one or more budget time periods occur partially outside the optimization period, determine one or more reduced  (see "outside the… period" as "periods before and after completion of the project", "[0215]… flexibility in project portfolio generation based on a dynamic allocation of resources, including, for example, enabling varying budget constraints based on arbitrary decision maker defined budgeting period… enabling project value to be defined not only at the period of the completion of the project but also at periods before and after completion 
Asati, Phan, Higgins, and Santos are analogous art because they are related to maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Santos with Asati, Phan, and Higgins, because Santos points out that "[0012]… project portfolio generation based on a dynamic allocation of resources is disclosed. These are iterative techniques for selecting a portfolio that better optimizes a portfolio value for the portfolio in consideration of potentially conflicting and competing objectives, while still satisfying constraints", and as a result, Santos reports that "[0012]… Analytical methods for selection and scheduling of a project portfolio are disclosed, such that the trade-offs among various conflicting objectives are optimized, while multiple constraints are satisfied. These constraints may include, for example… budget (differentiated by various types of costs…), project precedence, project initiation and/or completion date windows, and portfolio shaping preferences".

Allowable Subject Matter
Claims 3, 17, and 23 are allowable over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
While Asati discloses a model predictive maintenance system for building equipment (see paragraph [0286]),
Phan discloses optimizing an objective function subject to the one or more budget constraints (see paragraphs [0070]-[0073], [0075], and [0076]),
Higgins discloses a penalty cost term based on the maintenance costs of the building equipment (see col. 20, lines 31-42) relative to the maintenance budget (see col. 7, line 48 to col. 8, line 6),

none of these references taken either alone or in combination and with the prior art of record discloses
claims 3, 17, and 23, "… budget constraints require the penalty cost term to be at least one of: greater than or equal to a product of (1) a first penalty rate associated with spending more than a maintenance and (2) a difference between an amount spent on maintaining the building equipment and the maintenance budget; or greater than or equal to a product of (1) a second penalty rate associated with spending less than the maintenance budget and (2) the difference between the amount spent on maintaining the building equipment and the maintenance budget",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Election/Restrictions, Applicant elected Group I, Claims 1-7 and 15-20, for examination, without traverse and cancelled claims 8-14.
Regarding the Claim Interpretations, the amendment clarified all 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph issues and the Claim Interpretations are withdrawn.
Regarding the Specification objections, Applicant's arguments have been considered and the objections are withdrawn.
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the independent claims have been fully considered, but they are not persuasive. 
Higgins discloses the newly amended "a penalty cost term based on the maintenance costs of the building equipment" (see "building" as "factory", "routine for generating and/or updating a maintenance package… used in conjunction with or applied to… system or industrial asset that may undergo maintenance such as… factory" in col. 20, lines 31-42) relative to the maintenance budget (see “user input 72 regarding operating constraints of an industrial asset… and/or its components… include ranges of values (e.g… cost… constraints… based on… budgets for preventative and corrective maintenance). For example, the user input 72 may include forecasted operations of the industrial asset, expected penalties associated with when the industrial asset is not operating, and budgets for performing maintenance on the industrial asset… budgets for performing maintenance may include budgets for preventative and corrective maintenance“ in col. 7, line 48 to col. 8, line 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		5/21/21Primary Examiner, Art Unit 2127